DECISION
The application of the above-named defendant for a review of the sentence of 20 years, imposed on May 13, 1966, was fully heard and after a careful consideration of the entire matter it is decided that:
(1) This sentence be reduced from 20 years to 12% years.
The reason for the above decision is that it appears that this prisoner has made an outstanding adjustment since incarceration. From all the evidence introduced it would appear that he is an excellent risk for rehabilitation and this reduction of sentence will enable him to be considered for parole in the immediate future.
SENTENCE REVIEW DIVISION
Victor H. Fall, chairman; Philip C. Duncan, Paul G. Hatfield.